DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Applicant’s arguments and claim amendments received on May 16, 2022 are entered into the file. Currently, claims 1 and 17 are amended; claims 5-7, 18, 20, and 23-25 are canceled; resulting in claims 1-4, 8-17, 21, and 22 pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2017-218737, machine translation via EPO previously provided).
Regarding claim 1, Hasegawa et al. teaches a decorative board (decorative building panel) for use in bathrooms, washrooms, etc., wherein the decorative board comprises a resin base material (core layer) and a coating film (coating layer) laminated thereon ([0002], [0009]). The resin base material may be printed in order to give the decorative board a wood grain pattern or the like ([0010]), such that a printed layer corresponds to the claimed decorative top layer. The resin base material further comprises a chamfered portion (chamfer) formed on a part of the peripheral edge of the surface on which the coating film is laminated ([0004], [0009]), such that the coating film covers at least part of the upper surface of the decorative top layer and at least part of the surface of the chamfer.
The chamfer angle is 5 to 60° in order to form a smooth coating film without burrs ([0005], [0011]). The coating film is formed by a curable coating material (the coating forming the coating layer) which is applied at an amount of 20 to 55 g/m2, wherein the coating amount can be appropriately determined in consideration of the target thickness of the coating film after curing and the viscosity of the curable coating material [0019]. Hasegawa et al. teaches ranges of chamfer angles and coating amounts which overlap the claimed ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
With respect to the viscosity of the coating layer in an uncured condition, Hasegawa et al. teaches that the coating film is made of a cured body of a curable coating material [0012]. The curable coating material comprises 40 to 95 parts by mass of a polyfunctional acrylate monomer (A) having a viscosity at 25 °C of 10,000 mPa-s or more, and 60 to 5 parts by mass of an acrylate monomer (B) having a viscosity at 25 °C of 1500 mPa-s or less [0006]. The acrylate monomer (A) can have a viscosity of 10,000 mPa-s to 2,000,000 mPa-s in order to impart water resistance and scratch resistance to the decorative board while maintaining coating operability [0013].
Although Hasegawa et al. does not expressly teach the viscosity of the coating layer in an uncured condition, the reference does teach that the viscosity of the main monomer component is preferably in the range of 10 to 2000 Pa-s and further teaches that the viscosity of the curable coating material is set according to the coating amount and the desired target thickness of the coating film. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the viscosity at 25 °C of the coating film in an uncured condition to an appropriate value, such as within the claimed range, according to the desired coating film thickness and in order to achieve the desired water and scratch resistance for the decorative board.
Regarding claim 9, Hasegawa et al. teaches all of the limitations of claim 1 above. As noted above, Hasegawa et al. teaches that the surface of the resin base material may be printed in order to give the decorative board a wood grain pattern or the like [0010]. Therefore, the printed layer corresponds to the claimed décor layer which is formed by a decorative print which is printed directly on the upper core surface of the core layer.
Regarding claim 11, Hasegawa et al. teaches all of the limitations of claim 1 above and further teaches that the coating film is a made of a curable coating material comprising an acrylate monomer having an acrylic group or a methacrylic group as a polymerizable group [0012]. Therefore, the coating film meets the limitation requiring that the coating layer is an acrylic coating.
Regarding claim 12, Hasegawa et al. teaches all of the limitations of claim 1. The limitation “cross-linked by a UV or electron beam curing process” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Hasegawa et al. discloses that the curable coating material which forms the coating film comprises a photocuring type photopolymerization initiator (photoinitiator), wherein the coating film is formed by irradiating the curable coating material with ultraviolet rays ([0017], [0019]). Therefore, the cured coating film meets the limitation requiring that the coating layer comprises a thermoset resin.
Regarding claim 13, Hasegawa et al. teaches all of the limitations of claim 1. Hasegawa et al. further teaches that the curable coating material which forms the coating film is applied to the resin base material subjected to inkjet printing ([0002], [0024]), such that the coating layer inherently covers a portion of the upper surface of the decorative top layer. The coating film is further illustrated as covering the entirety of the upper surface of the decorative top layer (Fig. 3).
Regarding claims 14 and 15, Hasegawa et al. teaches all of the limitations of claim 1 and further teaches that the surface of the resin base material has an arithmetic mean roughness of about 1 to 100 µm due to the distribution of printed ink on its surface [0010]. Hasegawa et al. further teaches that the chamfer has a width of 0.7 to 3.0 mm and an angle of 5 to 60° ([0011]), such that the depth of the chamfer can be calculated as about 0.06 mm to about 5.2 mm. Therefore, according to Hasegawa et al., the depth of the chamfer can be smaller than the thickness of the printed layer (decorative top layer), or the chamfer can fully extend through the printed layer, depending on the angle and width selected for the chamfer.
Regarding claim 16, Hasegawa et al. teaches all of the limitations of claim 1 and further teaches that the coating film has a structure in which the surface of the resin substrate is continuously covered on the chamfered portion, such that a smooth coating film is formed ([0011], [0020]). Therefore, the gloss layer of the coating layer covering the upper surface of the decorative layer would inherently equal the gloss level of the coating layer covering the surface of the chamfer since a single homogeneous coating is formed continuously over the decorative top layer and the chamfer.
Regarding claim 17, Hasegawa et al. teaches all of the limitations of claim 1 and further teaches that the composition and thickness of the curable coating material is selected in order to achieve a high gloss coating film so that the decorative board has a mirror surface ([0002], [0012]-[0013], [0022]). Therefore, the coating film of Hasegawa et al. is considered to meet the limitation requiring that the gloss level of at least one coating layer ranges from 40% to 60%, which corresponds to ‘high gloss’ (see p. 10, Ln 4-15 of the as-filed specification).
Regarding claim 19, Hasegawa et al. teaches all of the limitations of claim 1 and further illustrates the chamfer as having a substantially linear shape (Figs. 1-3).

Claims 2-4, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2017-218737, machine translation via EPO previously provided) as applied to claim 1 above, and further in view of Van Vlassenrode et al. (US 2019/0211571, previously cited).
Regarding claim 2, Hasegawa et al. teaches all of the limitations of claim 1 above but does not expressly teach that the coating layer is substantially transparent. However, in the analogous art of floor panels, Van Vlassenrode et al. teaches a floor panel (1; decorative building panel) which comprises a substrate (15; core layer) and a top layer (16; decorative top layer) which includes a décor layer (17) and a wear layer (18) ([0147], [0151], [0157]; Figs. 2-3). Van Vlassenrode et al. further teaches that a lacquer layer (23; coating layer) is provided on the upper surface of the decorative top layer and that both the wear layer and the lacquer layer can be transparent so that the pattern of the décor layer is visible ([0016], [0160]). Similar to Hasegawa et al., Van Vlassenrode et al. teaches that the lacquer layer may be made of an acrylate copolymer [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative building panel of Hasegawa et al. by making the coating layer transparent, as taught by Van Vlassenrode et al., so that the decoration of the decorative top layer is visible through the coating layer.
Regarding claim 3, Hasegawa et al. teaches all of the limitations of claim 1. Although Hasegawa et al. teaches that the resin base material can be printed in order to make a wood grain pattern ([0010]), the reference does not expressly teach that the decorative top layer comprises at least one décor layer and at least one transparent wear layer. However, in the analogous art of floor panels, Van Vlassenrode et al. teaches a floor panel (1; decorative building panel) which comprises a substrate (15; core layer) and a top layer (16; decorative top layer) which includes a décor layer (17) and a transparent wear layer (18) ([0147], [0151], [0157], [0160]; Figs. 2-3). Similar to the printed layer of Hasegawa et al., the décor layer of Van Vlassenrode et al. can be printed directly on the substrate [0041]. Van Vlassenrode et al. teaches that the wear layer has an embossed relief (19) which is included on the upper surface of the floor panel to impart a natural look and feel which simulates natural wood or stone ([0002], [0008], [0013]). The wear layer is preferably transparent or translucent so that the pattern of the décor layer is visible [0160].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative building panel of Hasegawa et al. by including both a transparent wear layer and a décor layer in the decorative top layer, as taught by Van Vlassenrode et al., in order to impart a natural look and feel to the decorative board and to ensure that the printed pattern is visible through the wear layer.
Regarding claim 4, Hasegawa et al. teaches all of the limitations of claim 1. Although Hasegawa et al. teaches that the resin base material can be printed in order to make a wood grain pattern (décor layer) ([0010]), the reference does not expressly teach that the decorative top layer comprises at least one base coating layer. However, in the analogous art of floor panels, Van Vlassenrode et al. teaches a floor panel (1; decorative building panel) which comprises a substrate (15; core layer) and a top layer (16; decorative top layer) which includes a décor layer (17) and a wear layer (18) ([0147], [0151], [0157], [0160]; Figs. 2-3). Van Vlassenrode et al. teaches that the décor layer can either be printed directly on the substrate, similar to Hasegawa et al., or that the décor layer can be printed on a primer (base coating layer) present on the substrate [0041].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative building panel of Hasegawa et al. by including at least one base coating layer, such as a primer, in the decorative top layer, as taught by Van Vlassenrode et al., in order to improve adhesion of the printed layer to the surface of the resin base material.
Regarding claim 10, Hasegawa et al. teaches all of the limitations of claim 1 but does not expressly teach that the decorative top layer includes a tactile texture of at least 0.1 mm depth. However, in the analogous art of floor panels, Van Vlassenrode et al. teaches a floor panel (1; decorative building panel) which comprises a substrate (15; core layer) and a top layer (16; decorative top layer) which includes a décor layer (17) and a wear layer (18) ([0147], [0151], [0158]; Figs. 2-3).
Van Vlassenrode et al. teaches that the upper surface of the floor panel comprises a relief (19) comprising embossed zones (22) which have a depth of at least 100 microns, or at least 0.1 mm, and are formed in the wear layer ([0012], [0157], Fig. 3). Van Vlassenrode et al. teaches that the relief structures are provided at this depth in order to simulate the texture of a natural product, for example the texture of natural wood ([0013], [0156]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative building panel of Hasegawa et al. by including in the decorative top layer a wear layer having a tactile texture depth meeting the claimed range, as taught by Van Vlassenrode et al., in order to improve the natural look and feel of the upper surface of the floor panel. Furthermore, Van Vlassenrode et al. teaches a tactile texture depth which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I). 
Regarding claim 22, Hasegawa et al. teaches all of the limitations of claim 1 above but does not expressly teach that at least one pair of opposite side edges is provided with complementary coupling parts. However, in the analogous art of decorative floor panels, Van Vlassenrode et al. teaches a floor panel (1) which comprises a pair of long edges (2-3) and a pair of short edges (4-5), wherein the long edges are provided with integrated coupling parts (6-7) which enable mechanical coupling between two of such floor panels ([0057], [0137], Fig. 2).
Given that Hasegawa et al. teaches that its decorative board can be applied as base materials or wall materials in bathrooms, washrooms, etc., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative board of Hasegawa et al. by providing at least one pair of opposite side edges with complementary coupling parts, as taught by Van Vlassenrode et al., in order to enable coupling of adjacent boards.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2017-218737, machine translation via EPO previously provided) as applied to claim 1 above, and further in view of Zhang (US 2018/0171644, previously cited).
Regarding claim 8, Hasegawa et al. teaches all of the limitations of claim 1. Although Hasegawa et al. teaches that the resin base material can be printed in order to make a wood grain pattern ([0010]), the reference does not expressly teach that the décor layer is selected from the group comprising a PVC decorative film, a PP decorative film, a PET decorative film, a stone veneer, and/or a wood veneer.
However, in the analogous art of decorative building materials, Zhang teaches a rigid polyvinyl chloride floor tile (decorative building panel) comprising a support layer (3; core layer) and a decorative layer (2; décor layer) ([0013], [0041]). Zhang teaches that the decorative layer is a layer formed from a polyvinyl chloride film substrate which is printed with a desired pattern and is then laminated with the support layer and protective layer to form the floor tile ([0041], [0043], [0054]-[0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative building panel of Hasegawa et al. by forming the décor layer as a PVC decorative film, as taught by Zhang, so that the decorative layer can be formed separately prior to integration with the remaining layers of the composite panel.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2017-218737, machine translation via EPO previously provided) as applied to claim 1 above, and further in view of Hodgkins et al. (US 2018/0283014, cited on IDS).
Regarding claim 21, Hasegawa et al. teaches all of the limitations of claim 1 above. Hasegawa et al. further teaches that a resin base material, such as a foamed vinyl chloride, styrene, polyethylene, or polypropylene, is used as the core layer in order to reduce the weight of the decorative board ([0010]), but does not expressly teach that the core layer comprises at least one mineral material.
However, in the analogous art of decorative flooring, Hodgkins et al. teaches a rigid composite floor covering comprising a rigid composite core layer, a decorative layer, and a padded backing layer [0039]. Hodgkins et al. teaches that the padded backing layer can comprise foamed polyethylene, polyvinyl chloride, or polyolefin, and can further comprise a filler (mineral material) such as calcium carbonate, clay, magnesium carbonate, magnesium oxide, calcium silicate ([0086]-[0087], [0095]). Hodgkins et al. teaches that the type of filler can be appropriately selected by one of ordinary skill in the art on the basis of the desired physical properties of the final product ([0095]), wherein such mineral filler materials are known to impart desirable properties such as, for example, impact resistance, heat stability, flame retardancy, or dimensional stability. Hodgkins et al. further teaches that the mineral fillers can similarly be included in the rigid composite core layer [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative building panel of Hasegawa et al. by including at least one mineral material in the resin base material binder, as taught by Hodgkins et al., for the benefit of imparting desired physical properties to the decorative building panel.

Response to Arguments
Response-Specification
The previous objections to the specification are overcome by Applicant’s amendments to the abstract in the response filed May 16, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 7-15 of the remarks filed May 16, 2022, have been considered but are moot because they do not address the combination of references being used in the rejections above.

With respect to amended independent claim 1, the Applicant argues on pages 7-14 that Zhang in view of Fridlund, Van Vlassenrode et al., Ziegler, and Liu et al. does not expressly teach the newly added limitations requiring that the angle of at least one chamfer ranges from 2 to 9 degrees, the viscosity of the coating layer is between 500 and 5000 Pa-s at 25 degrees Celsius in an uncured condition, and the coating forming the coating layer is capable of being applied in layers with a weight of at least 1 to 50 g/m2 per layer. In light of the amendments to claim 1, Hasegawa et al. is used as the primary reference to address the new limitations.

With respect to claim 12, the Applicant submits on page 14 that the feature of a photoinitiator cross-linked by a UV or electron beam curing process results in a structural feature of a coating which is cross-linked on a surface.
In response, it is noted that the claim is interpreted as requiring that the coating layer comprises a cross-linked thermoset resin; however, the method of cross-linking (i.e. by a UV curing process, an electron beam curing process, or any other curing process with or without a photoinitiator) does not impart any additional structure to the coating layer. Any coating layer which comprises a cross-linked, cured, or thermoset resin is considered to meet the limitation of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785